Name: Council Regulation (EEC) No 3470/88 of 7 November 1988 amending Regulation (EEC) No 3978/87 allocating, for 1988, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305/8 Official Journal of the European Communities 10. 11 . 88 COUNCIL REGULATION (EEC) No 3470/88 of 7 November 1988 amending Regulation (EEC) No 3978/87 allocating, for 1988 , certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3978/87 ('), as amended by Regulation (EEC) No 1929/88 (2) allocates, for 1988, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishery zone around Jan Mayen ; Whereas, in accordance with the procedure provided for in Articles 2 and 3 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (3), the parties have had further consultations on their reciprocal fishing rights for 1988, taking account of the need for a rational management of the biological resources and in the light of the latest scientific advice on the state of the stock of North-East Arctic cod ; Whereas these consultations have been concluded and, as a result of the scientific advice, the catch quotas allocated to the Community have to be reduced ; Whereas it is for the Council, pursuant to Article 3 of Regulation (EEC) No 170/83, to determine the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/83, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 3978/87, the figures relating to cod in ICES-divisions I, II are hereby replaced by those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1988 . For the Council The President P. ROUMELIOTIS (' OJ No L 24, 27. 1 . 1983, p. 1 . (2) OJ No L 375, 31 . 12. 1987, p . 35. (3) OJ No L 170, 2. 7. 1988, p. 1 . 4) OJ No L 226, 29. 8 . 1980, p. 48 . 10. 11 . 88 Official Journal of the European Communities No L 305/9 ANNEX Allocation for 1988 of Community catch quotas in Norwegian waters (in live weight tonnes) Species ICES-divisions Community 1catch quotas Quotas allocated to Member States Cod I, II 10 570 France 1 675 Germany 1 820 United Kingdom 7 075